Citation Nr: 1544124	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  15-06 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an effective date earlier than February 18, 2014 for the grant of service connection for diabetes mellitus type II (diabetes).

2.  Entitlement to an effective date earlier than February 18, 2014 for the grant of service connection for erectile dysfunction.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1966 to February 1968 with service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2014 rating decision from a Department of Veterans Affairs (VA) Regional Office (RO).  The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In a December 2012 rating decision, the RO denied service connection for diabetes and erectile dysfunction.  The Veteran was notified of the determination and of his appellate rights, but did not appeal.  On February 18, 2014, he filed an application to reopen his service connection claims, which were granted in an October 2014 rating decision.  The effective date assigned for these claims is February 18, 2014, the date the reopened claim was received.  

If a claimant does not file a timely notice of disagreement within one year of receiving notice of the determination, the decision becomes final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2015).  An unappealed rating decision, however, only becomes final in the absence of clear and unmistakable error (CUE).  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105(a) (2015).  

In his February 2015 substantive appeal, the Veteran alleged CUE in the December 2012 rating decision denying service connection for diabetes with secondary erectile dysfunction.  Specifically, the Veteran alleges that the RO failed to consider evidence showing that he had been diagnosed with and treated for diabetes during the appeal period.  See February 2015 VA Form 9.  To date, the RO has not considered whether its unappealed December 2012 rating decision contained CUE as the Veteran contends.  See January 2015 Statement of the Case. 

Under the law, the effective date for a grant of service connection on the basis of the receipt of new and material evidence following a final prior disallowance is the date of receipt of the application to reopen, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1)(ii).  As such, in the absence of CUE, the RO assigned the earliest possible effective date for its grant of the reopened claims.  See Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005); see also Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003).  If, however, VA determines that the earlier decision was clearly and unmistakably erroneous, the prior decision will be reversed or amended, and for the purposes of authorizing benefits, the rating or adjudicative decision that constitutes a reversal of the prior decision on the grounds of CUE has the same effect as if the correct decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a) (2015).  

The Veteran's challenge to the December 2012 rating decision is thus inextricably intertwined with the claims of entitlement to an earlier effective date of service connection for diabetes with erectile dysfunction because finality presumes the absence of CUE, i.e., if a prior adjudication contains CUE, it did not become final.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Thus, the Board finds it necessary to defer consideration of the currently perfected earlier effective date claims until the RO adjudicates, in the first instance, the Veteran's CUE challenge.  See Jarrell v. Nicholson, 20 Vet. App. 326, 333 (2006) (en banc); see also Huston v. Principi, 18 Vet. App. 395, 402-03 (2004).  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Adjudicate the issue of clear and unmistakable error in the December 2012 rating decision denying service connection for diabetes with secondary erectile dysfunction.  

2.  Then reconsider the appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response before the matter is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

